Citation Nr: 1421330	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel






INTRODUCTION

The Veteran (appellant) served on active duty from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Nashville, Tennessee, which reopened and denied the previously denied service connection claims for residuals of crush injuries to both feet, to include pes planus. The Board notes that the RO has addressed the Veteran's service connection claims for residuals of crush injuries to the right and left feet separately.  As the evidence of record and procedural history for both the right and left foot claims are identical, the Board will simply refer to a single service connection claim for a bilateral foot disability.  

Regardless of the RO's decision as to whether to reopen the Veteran's claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

This case was previously before the Board in February 2012, when the Board remanded the above claims for further development to determine whether new and material evidence had been received.  The Board must remand the claim of entitlement to service connection for a bilateral foot disability due to the inadequacy of the opinion rendered by the VA examiner and requested in the February 2012 remand.  However, the Board has determined that new and material evidence has been received in the form of the Veteran's VA treatment records.  Thus, the Board will proceed to address the issue of new and material evidence, as there is no prejudice to the Veteran in doing so.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 



The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An unappealed February 2008 rating decision, of which the Veteran was notified in February 2008, denied the Veteran's claim of entitlement to service connection for a bilateral foot disability on the basis that there was no evidence of a current disability and no evidence of complaints of or treatment for foot injuries in service.  

2. Additional evidence received since the February 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disability.  


CONCLUSIONS OF LAW

1. The February 2008 rating decision denying the claim of entitlement to service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the February 2008 rating decision is new and material to the claim of entitlement to service connection for a bilateral foot disability; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's appeal to reopen his service connection claim for a bilateral foot disability is granted, as discussed below.   As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  

II. New and Material Evidence

The Veteran filed his original service connection claim for a bilateral foot disability in May 2007.  The claim was denied in a February 2008 rating decision on the basis that there was no evidence of a current disability and no evidence of complaints of or treatment for foot injuries in service.  The Veteran was notified of this decision and of his right to appeal it in February 2008.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the February 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's service connection claim for a bilateral foot disability was originally denied for lack of evidence of either a current disability or in-service foot injuries.  Evidence has subsequently been received in the form of the Veteran's VA treatment records showing a current diagnosis of hammertoes or mallet toes of both feet.  This evidence is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current bilateral foot disability.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

The appeal to reopen the claim of entitlement to service connection for a bilateral foot disability is granted; the appeal is granted to this extent only.  


REMAND

The Board regrets any further delay in adjudicating the Veteran's claim of entitlement to service connection for a bilateral foot disability, but finds that additional remand is necessary as the RO has failed to sufficiently comply with the terms of the Board's February 2012 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board remanded this case for three separate actions to be taken: (1) to attempt to obtain any outstanding private treatment records related to the Veteran's feet; (2) to obtain all outstanding treatment records related to the Veteran's feet from the Mountain Home, Tennessee VA Medical Center (VAMC) since March 2011; and (3) to provide the Veteran with a VA examination to evaluate his alleged bilateral foot disability, including a detailed rationale for all opinions rendered by the examiner.  

Following the issuance of the February 2012 remand, the RO requested that the Veteran provide the names of any private healthcare providers from whom he had received treatment for his feet and furnished the Veteran with authorization forms to allow VA to obtain records from any such providers.  To date, no response from the Veteran has been received.  The RO also obtained all outstanding treatment records from the Mountain Home VAMC.  In March 2012, the Veteran was afforded a VA examination to evaluate his bilateral foot disability. 

On examination, the examiner diagnosed the Veteran with asymptomatic mallet toes on both the right and left feet.  The examiner obtained a detailed history from the Veteran regarding his alleged in-service injury and subsequent treatment.  The examiner stated the following: "...the etiological factor of the mallet toes is not related to his alleged injury while in the service."  The examiner did not provide any rationale to support this conclusory statement.  

If VA provides a claimant with a VA medical examination or opinion in a service connection claim, the examination or opinion must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The opinion associated with the March 2012 VA examination is inadequate as the examiner failed to provide any rationale to support his conclusion that the Veteran's current bilateral foot disability was not related to his service.  Accordingly, an adequate opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and addendum opinion to the March 2012 examination that provides a complete rationale.  If the examiner who prepared the March 2012 report is unavailable, another appropriate examiner may be assigned.  If the examiner determines that an entirely new physical examination is required, such examination shall be undertaken.  The following considerations will govern the examination:

a. The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The examiner must express an opinion as to whether it is as likely as not (50 percent or greater probability) that any currently diagnosed bilateral foot disability is causally related to active military service.  

In stating his or her opinion, the examiner must state the medical basis for any opinion expressed.  The examiner must also address the Veteran's allegation that he sustained an in-service injury wherein a bomb was dropped on his feet.  

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 38   (2010).

2. After ensuring that an adequate opinion has been rendered regarding a relationship between the Veteran's current bilateral foot disability and his service, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


